      

      
 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Carleen Crenshaw-Bruce,                        No. CV17-4337 PHX DGC (DMF)
 9
                          Petitioner,               ORDER
10
11   vs.

12   Charles L. Ryan, et al.,

13                        Respondents.

14          Petitioner Carleen Crenshaw-Bruce has filed a petition for writ of habeas corpus
15   pursuant to 28 U.S.C. § 2254. Doc. 1. United States Magistrate Deborah M. Fine has
16   issued a report and recommendation (“R&R”) recommending that the petition be denied
17   and dismissed with prejudice. Doc. 23. No objection has been filed, which relieves the
18   Court of its obligation to review the R&R. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.
19   72(b)(3); Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328
20   F.3d 1114, 1121 (9th Cir. 2003). The Court will accept the R&R and deny the petition.
21          IT IS ORDERED:
22          1.     The R&R (Doc. 23) is accepted.
23          2.     The petition for writ of habeas corpus (Doc. 1) is denied and dismissed
24                 with prejudice.
25          3.     A certificate of appealability and leave to proceed in forma pauperis on
26                 appeal are denied
27
28
      

      
 1       4.    The Clerk is directed to terminate this action.
 2       Dated this 29th day of November, 2018.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            ‐ 2 ‐ 
